Citation Nr: 0639510	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed cervical 
spondylitic discogenic disease, C5-6 and C6-7.  



REPRESENTATION

Appellant represented by:	Armstrong County Veterans 
Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979 and February 1988 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his March 2005 Substantive Appeal.  He withdrew 
his request in June 2005.  See 38 C.F.R. § 20.702(e) (2005).  


FINDING OF FACT

The veteran currently is shown to have a cervical spine 
degenerative changes that as likely as not had its onset 
during his extensive period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by cervical spondylitic discogenic 
disease C5-6 and C6-7 is due to disease or injury that was 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The Board notes that, during service, the veteran was seen in 
January 1986 for treatment for post electrical shock.  The 
veteran reported an accidental shock which threw him back 
approximately 5 feet.  In a subsequent service record, the 
veteran complained of having pain in his right shoulder that 
had been ongoing for 4 days.  Another service medical record 
reported the veteran's medical history that included a back 
injury.  

Subsequent to service from January 2002 to June 2003, the 
veteran was seen in several private facilities for complaints 
of pain in the cervical spine region.  In a February 2002 
private medical record, the veteran complained of pain in the 
cervical region, with pain radiating to the right shoulder 
and right elbow.  

MRI results showed marked narrowing of disc space at C5-C6, 
C6-C7 bilaterally, more pronounced on the right at C5-C6 
secondary to spondylitic spurring as well as desiccated 
herniated or bulging disc and osteophytes.  There was no 
compression of the cervical cord.  There was mild bilateral 
neural foramina narrowing noted at C4-C5 with no significant 
ventral impression.  

The results demonstrated spondylitic spurring with bilateral 
neural foramina compromise, more pronounced on the right at 
C5-C6 and to a lesser extent C6-C7 and C4-C5.  Posterior 
spondylitic spurring or desiccated disc was also demonstrated 
with compression of the thecal sac at the three levels, more 
pronounced at C5-C6.  

In a March 2003 private medical record, the examiner reported 
that the veteran had been seen at the facility a total of 
nine times for treatment of cervical pain and osteoarthritis.  

The veteran reported no significant changes in radicular 
pain, which traveled from the right cervical spine to the 
right middle deltoid insertion.  He demonstrated full upper 
body strength throughout with the exception of the middle and 
lower trapezius which continued to have slightly diminished 
strength.  He demonstrated significant restrictions in side 
bending.  The examiner stated that she was concerned with the 
veteran's limited response to treatment and continued 
radicular pain.  

In an April 2003 private medical record, the examiner noted 
the veteran's 2-3 year history of cervical spine and right 
arm radicular pain.  The examiner referenced the MRI results 
which showed the veteran suffered from marked spondylosis and 
disc herniation at C5-C6 and C6-C7.  The veteran requested an 
operative intervention to relieve the pain.  The examiner 
explained the risks and other treatment alternatives.  The 
veteran underwent a microscopic anterior cervical discectomy 
C5-6 and C6-7.  

In a June 2003 post operative follow-up examination, the 
examiner noted the veteran had excellent recovery from 
surgery.  The veteran reported a little stiffness between the 
neck and shoulder blades.  The veteran was cleared to return 
to work, however he was to avoid repetitive use of the head, 
neck, and shoulders and to avoid heavy lifting of items 
weighing more than 100 pounds without assistance.  

The veteran had good range of motion of the cervical spine 
and good strength with no sensory loss.  The surgical 
incision was cosmetically excellent.  The veteran and 
examiner were both pleased with the results of the procedure.  

During a March 2004 VA examination, the examiner noted that 
there were no past medical records or claims file to review 
in conjunction with the examination.  The veteran reported 
that there was no specific history of trauma to the neck.  
Over time the neck became more and more achy, and the veteran 
sought medical attention which revealed a herniated disc at 
C5-6.  As a result the veteran had surgery on his neck.  

The veteran reported recent neck pain and tests showed slight 
bulge disc at C4.  The veteran's main complaints were 
limitation in mobility and pain in his shoulders.  Numbness 
in the right hand was alleviated since the surgery; however, 
the veteran still experienced pain into the right upper outer 
arm area.  

In a May 2004 private medical opinion, the doctor who 
performed the veteran's surgical procedure opined that the 
veteran's spondylosis most likely occurred over the past 
number of years and could have begun several decades earlier.  
The disc herniation at C5-C6, however, was acute in nature.  

In June 2004, the private doctor confirmed his opinion of May 
2004.  The doctor further stated that the veteran in all 
likelihood would not need any further diagnostic imaging or 
surgical intervention.  The doctor also noted that the 
veteran now complained of median neuropathies of both wrists, 
however, he stated the wrist disabilities were not related to 
prior surgery or traumas from the past.  

A February 2005 x-ray report showed a reversal in the 
cervical lordosis on the lateral view and moderate right 
sided convex cevico-thoracic scoliosis on the AP view.  There 
was blunting of the uncinate processes on the right side of 
C4-C7.  There was decreased disc space at C5-C6 and C6-C7 and 
possible thyroid cartilage calcification.  

Based on its review of the case, the Board finds the evidence 
to be in relative equipoise in showing that the veteran 
currently has cervical spondylitic discogenic disease, C5-6 
and C6-7 that as likely as not is due to disease or injury 
that was incurred in service.  

By extending the benefit of the doubt to the veteran, service 
connection for cervical spondylitic discogenic disease, C5-6 
and C6-7 is warranted.  


ORDER

Service connection for cervical spondylitic discogenic 
disease, C5-6 and C6-7 is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


